DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021, 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-20 are allowed. The following is an examiner’s statement of reason for allowance: 
Claims 1-9, 19-20: None of the references of record teaches or suggests the claimed limitations having a method of forming a semiconductor device comprising generating a layout diagram including: a first area in the layout diagram which is populated with cells, the first area including first and second rows extending parallel to a first direction, the first and second rows having different cell densities, a second direction, perpendicular to the first direction, the firs and second row having first height H1 and second height H2, replacing cells in the first row of H1 height with corresponding substitute cells, each substitute cell being taller to the second direction and narrower relative to the first direction, the replacing thereby increasing a density of the second row at least without increasing a density of the first row.
Claims 10-18: None of the references of record teaches or suggests the claimed limitations having a semiconductor device comprising: one processor, one memory, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/THAO P LE/
Primary Examiner, Art Unit 2818